DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 15th, 2020 have been fully considered but they are not persuasive. Applicant's argument regarding Huebner et al. not teaching an anatomical steel plate: there is no provision in the original or amended claims that the plate can not be composed of multiple, connected parts. The various parts connected together in Huebner et al. are connected to create a single plate. If applicant intends the plate to be a single monolithic/continuous/unitary part constructed from steel, then it should be claimed as such. Until then, applicant’s argument is not persuasive.
While Fell et al. is not used in the current rejection, examiner responds to: applicant’s argument that Fell et al. cannot be relied on as the example cited pertains to a rib bone and not a pelvic brim is not persuasive for the following: [0036 of Fell et al.]: “although the system and method are shown and described herein as being applied to the repair of fractured ribs, it is understood that their application to the repair of other broken bones is fully contemplated, for example…a fractured pelvis…”.  Applicant is reminded that it is required of applicant to read the entire document cited by the examiner in order to formulate a thorough and complete response to an office action and NOT just specified paragraphs and/or figures highlighted by the examiner. 
Fell et al. cannot be relied upon as applicant's invention is for dual cortical fixation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
While Fell et al. was not used in the present rejection, it still discloses features of applicant’s claims (which are well known) and is further supported by the new reference used below.
As such, applicant’s arguments that claims 1-6 are allowable is not persuasive. 
Claim Objections
Applicant is advised that should claims 1 and 4 be found allowable, claims 2, 3, 5, 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite the limitation "the edge" (line 4 of the claims).  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 1 is objected to because of the following informalities: 
"surface of pelvic brim" should read "surface of a pelvic brim"
“possesses plurality of holes” should read “possesses a plurality of holes”
“consisting of short downward arm” should read “consisting of a short downward arm”
“arm with plurality of holes” should read “arm with a plurality of holes”
“having anatomical shape” should read “having an anatomical shape”  
Claim 2 is objected to because of the following informalities:
“an entire surface of pelvic brim” should read “an entire surface of a pelvic brim”
“consisting of short downward arm” should read “consisting of a short downward arm”
“a central brim having anatomical shape corresponding to the pelvic brim and possessing” should read “a central brim possessing”
Claim 3 is objected to because of the following informalities:
“surface of pelvic brim” should read “surface of a pelvic brim”
“consisting of short downward arm” should read “consisting of a short downward arm”
“a central brim having anatomical shape corresponding to the pelvic brim and possessing” should read “a central brim possessing”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 2010/0298893 A1) in view of Huebner et al. (US 2013/0023938 A1).
Regarding claim 1, Stucki discloses an acetabular compression plate fig. 1 (50) with a dual cortical fixation mechanism for the repair of acetabular fractures [0045] fig. 8 (42) wherein the plate has a shape corresponding to an entire surface of a pelvic brim [0046] including a top, inside and especially an edge (see fig. below) which is always 
Regarding claim 2, Stucki discloses an acetabular compression plate fig. 1 (50) with a dual cortical fixation mechanism for the repair of acetabular fractures [0045] fig. 8 (42) wherein the plate has a shape corresponding to an entire surface of a pelvic brim [0046] including a top, inside and especially an edge (see fig. below) which is always aligned with the fracture fig. 8 (42), applying force [0045], the plate consisting of five parts as below (see fig. below) [0046]: i. upper extended portion (A1) consisting of an elongated flange which is longitudinally raised to fit over the pelvic brim  [0046]… ii. a first lower extended portion (B1) (see fig. below) consisting of a short downward arm… 
Regarding claim 3, Stucki discloses an acetabular compression plate fig. 1 (50) with a dual cortical fixation mechanism for the repair of acetabular fractures [0045] fig. 8 (42) wherein the plate has a shape corresponding to an entire surface of a pelvic brim [0046] including a top, inside and especially an edge (see fig. below) which is always aligned with the fracture fig. 8 (42), applying force [0045], the plate consisting of five parts as below (see fig. below) [0046]: i. upper extended portion (A2) consisting of an elongated flange which is longitudinally raised to fit over the pelvic brim  [0046]… ii. a first lower extended portion (B2) (see fig. below) consisting of a short downward arm… iii. a second lower extended portion (C2) (see fig. below) consisting of a short downward arm… iv. a central brim portion (D2) (see fig. below) having an anatomical shape corresponding to the pelvic brim [0046]… v. notched part (N) (see fig. below) which fits into a posterior of the pelvic brim so that the plate fits automatically over the 

    PNG
    media_image1.png
    411
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    722
    media_image2.png
    Greyscale
 	However, Stucki does not explicitly disclose that the plate possesses a plurality of holes with screw threads at a pre-decided angle… with a plurality of holes with screw threads at a pre-decided angle… with plurality of holes with screw threads at a pre-decided angle… possessing a plurality of holes with screw threads at a pre-decided angle… a plurality of through-holes with screw threads.
Regarding claim 1, Huebner et al. disclose a plate possesses a plurality of holes [0042] with screw threads at a pre-decided angle fig. 3 (92)… with a plurality of holes with screw threads at a pre-decided angle [0042]… with plurality of holes with screw threads at a pre-decided angle [0042]… possessing a plurality of holes with screw threads at a pre-decided angle [0042]… a plurality of through-holes with screw threads [0042].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stucki with those of Huebner et al. as both disclose bone 
	Regarding claims 4-6, Stucki and Huebner et al. disclose the plate as claimed in claims 1-3, wherein at least two of the plurality of holes fig. 3 (98) of Huebner et al. on the upper extended portion are locking holes with screw threads [0042 of Huebner et al.]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775